Citation Nr: 0812951	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-07 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.	Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1985 to February 1988.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2006 rating decision of the North Little Rock, Arkansas 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of this hearing is of record.  At 
the hearing, the undersigned granted a motion to advance this 
case on the Board's docket. 

As the issue of whether new and material evidence has been 
received to reopen a claim of service connection for a 
bilateral hip disability may have bearing on the veteran's 
claim seeking entitlement to TDIU, the issues are 
inextricably intertwined.  Consequently, consideration of the 
claim for TDIU must be deferred pending final decisions on 
the other issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2007).

The veteran claims he has a bilateral hip disability as a 
result of an injury he sustained in service.  The RO 
originally denied the service connection claim for a 
bilateral hip disability in October 1990 based essentially on 
a lack of evidence of continuing hip complaints from service 
discharge to the present.  

The veteran filed to have this claim reopened in October 
2005.  The record includes service medical records showing 
that he was seen twice in April 1986 and once in October 1986 
for right hip pain.  He alleges that he injured his hip in 
service when he stepped out of a truck, jarred his hip, and 
fell.  He states he has had continuing treatment for his hip 
condition ever since then.  

A complete record is necessary for the determination that 
must be made regarding the instant claim.  In the veteran's 
October 2005 claim to reopen, he stated that he had been 
seeking treatment from the VA medical center in Little Rock, 
Arkansas since 1990.  At his February 2008 Travel Board 
hearing, he testified that ever since his service discharge, 
he had been seeking treatment for his hips from the John L. 
McClellan Memorial Veterans Hospital; this includes treatment 
from a VA chiropractor.  VA treatment records have not been 
associated with the claims file.  VA treatment records are 
constructively of record, may be pertinent to the matter at 
hand, and must be secured.  

The veteran also testified that, as part of his claim for 
Social Security Administration (SSA) disability benefits, he 
was referred for a physical examination in North Little Rock, 
Arkansas.  As medical records considered in conjunction with 
the SSA award may contain information that has bearing on his 
claim and are constructively of record, they must be secured 
and considered before a determination is made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain copies of 
complete records of all relevant treatment 
the veteran has received through the 
Central Arkansas Veterans Healthcare 
System, and copies of all medical records 
considered by SSA in their determination 
on the veteran's claim for SSA disability 
benefits.

2.  The RO should arrange for any further 
development suggested by the results of 
the development sought, then re-adjudicate 
this claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

